UNITED STATES DISTRICT COURT
                                                                                             4/28/21
SOUTHERN DISTRICT OF NEW YORK




   Trustees of the Drywall Tapers and Pointers Local
   Union No. 1974 Benefit Funds, et al.,
                                                                     20-cv-1643 (AJN)
                         Plaintiffs,
                                                                          ORDER
                 –v–

  Plus K Construction Inc.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       For the reasons stated in the Court’s March 30, 2021 Memorandum Opinion & Order,

Dkt. No. 19, the Clerk of Court is respectfully directed to enter judgment in favor of the

Plaintiffs and against the Defendant as follows:

   •   $4,533.78 in principal unpaid fringe benefit contributions for the period stemming from
       September 23, 2016 through September 30, 2018;
   •   $59.50 in interest on that amount through December 31, 2018 and additional pre-
       judgment interest to be calculated at a rate of 5.25% per year through the entry of
       judgment;
   •   $700 in Audit costs;
   •   $3,255 in attorney’s fees; and
   •   $470 in court costs and disbursements.

       The Clerk of Court is further directed to close the case.

SO ORDERED.

 Dated: April 28, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
